Citation Nr: 1615842	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, a claimed residual of exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, a claimed residual of exposure to herbicide agents.

3.  Entitlement to service connection for hypertension, a claimed residual of exposure to herbicide agents, or as secondary to diabetes mellitus.

4.  Entitlement to service connection for arthritis of the hands and back, a claimed residual of exposure to herbicide agents.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus and/or prostate cancer.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the RO in Houston, Texas.

In April 2014, the Veteran presented testimony at hearing before RO personnel.  In March 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of each hearing is associated with the claims file.

In July 2015, the Board remanded the appeal for evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Veteran submitted additional evidence after the most recent Supplemental Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence.  An amendment to 38 U.S.C.A. § 7105 stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  As the current appeal was perfected by a substantive appeal received on September 23, 2013, and as AOJ review has not been requested, the Board will consider this evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not actually exposed to herbicide agents during his service.  

2.  Diabetes mellitus, prostate cancer, hypertension, erectile dysfunction, and arthritis of the hands and back, are not directly related to service.  

3.  Diabetes mellitus, hypertension, and arthritis of the hands and back, did not become manifest to a degree of 10 percent or more within one year of service.  

4.  Erectile dysfunction and hypertension are not related to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Prostate cancer was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in service and is not presumed to have been incurred in service; hypertension is not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Arthritis of the hands and back was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  Erectile dysfunction was not incurred in service and is not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Diabetes mellitus, hypertension, and arthritis are included among the enumerated chronic diseases.  However, prostate cancer and erectile dysfunction are not included.  Where diabetes mellitus, hypertension, or arthritis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

In order for arthritis of the hands to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) there is such limited motion of a single digit or group of digits so as to warrant a compensable rating under Diagnostic Codes 5216-5230, or (2) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In addition to the presumption of service connection for chronic diseases, there are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases associated with herbicide exposure, under VA law include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer, but do not include hypertension, arthritis, or erectile dysfunction.  Such diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  Regarding his asserted visitation, after a review of all of the evidence, the Board finds that the evidence in favor of the Veteran's visitation in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, has not attained the point of relative equipoise with the evidence against such visitation.  Rather, a preponderance of the evidence is against the Veteran's actual visitation in the Republic of Vietnam at any time during his service.  

While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals recognize service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

The National Personnel Records Center was unable to determine whether or not the Veteran served in the Republic of Vietnam, but confirmed that the Veteran served aboard the USS William H. Standley (DLG-32) which was in the official waters of the Republic Of Vietnam from January 24, 1969, to February 26, 1969, from March 21, 1969, to May 17, 1969, and from June 8, 1969, to June 19, 1969.  

The Veteran initially asserted, in correspondence received in December 2010, that he went ashore or docked in Vietnam on March 1, 1969; that he went ashore by boat and visited the docks; and that he was assigned to a work detail to pick up stores on the dock.  As noted from the dates when the Standley was known to be in the waters of the Republic of Vietnam, it would appear unlikely that the Veteran took a boat ashore on March 1, 1969, to get supplies, as the Standley was not in the official waters of the Republic of Vietnam on that date.  Therefore, the Board finds this assertion to be lacking in credibility.  The Veteran has offered no other date of visitation ashore.  The Board also notes that the Veteran has not subsequently repeated the assertion that he went ashore, and has since based his arguments solely on the presence of the Standley in Da Nang Harbor.  

In September 2011, the RO obtained a report from the US Army and Joint Services Records Research Center (JSRRC), in response to an August 15, 2010, request.  That report reads: We have reviewed the 1969 command history and the March-April 1969 deck logs for the USS William H. Standley (DLG-32).  The history reveals that the Standley had departed her home port at the Naval Station Mayport, Florida, for a Western Pacific deployment in late 1968, and arrived at Subic Bay, Republic of the Philippines, on January 15, 1969.  From January 27, 1969, to February 25, 1969, and from March 22, 1969, to May 17, 1969, the Standley conducted operations in the Gulf of Tonkin as a Positive Identification Radar and Advisory Zone ship.  The Standley then conducted operations in the Gulf of Tonkin as the South Search and Rescue and Strike and Support Ship from June 9, 1969, to June 18, 1969.  During this deployment the Standley also made Ports of Call in Sasebo, and Yokosuka, Japan, as well as Hong Kong.  The Standley returned to Mayport, Florida, on July 20, 1969.  According to the report, the deck logs of the Standley concur with the history, and further reveal that helicopters and boats were launched and recovered during this period, but Da Nang, Republic of Vietnam (RVN), is not listed as a destination. 

The Veteran submitted deck logs from the Standley from January 1969, which indicate that the Standley anchored in Da Nang Harbor on January 25, 1969.  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Therefore, to the extent the Veteran relies on the presence of the Standley in Da Nang harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus and prostate cancer, do not attach.  

In correspondence received in September 2012, the Veteran submitted a prior Board decision involving a another veteran which includes a finding of the Board that Da Nang Harbor is an inland waterway for the purposes of the presumption of herbicide exposure.  The Board acknowledges that this was the finding of the Board in that case.  However, decisions of the Board have no precedential value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  They are only controlling as to matters involving the same factual basis.  

The Veteran has made several assertions of actual exposure to herbicide agents.  In correspondence received in January 2013, the Veteran stated that on February 25, 1969, the USS Standley received five personnel transferred from the USS Mahan (DLG-11), a ship which is acknowledged to have been exposed to herbicide agents.  The Veteran asserted that any materials or personnel ever on board since exposure would be contaminated.  In correspondence received in October 2012, the Veteran asserted that, in January 1969, the Standley received supplies from the USS Platte which operated on the Saigon River in September 1967, at that any containers received from this ship would also be contaminated.

In correspondence received in September 2013, the Veteran asserted that he was actually exposed to herbicides in Da Nang Harbor.  He submitted a document entitled Da Nang Harbor Report which asserts that the waters of Da Nang Harbor were contaminated with herbicide agents.  At the Board hearing, the Veteran testified that Da Nang Harbor received run-off from the land which contained herbicides, that water was used to make potable drinking water via evaporators, and that this provided actual exposure to herbicide agents.  He also asserted that he was exposed by spraying overhead on January 15, 1969, and January 16, 1969.

To establish actual exposure to herbicide agents by exposure to persons or vehicles that may have been exposed to herbicides, or in the waters of Da Nang Harbor, the Veteran must establish not only that it is theoretically possible for such exposure to have occurred, but that it is at least as likely as not.  None of the evidence he has submitted or identified establishes more than the mere possibility of exposure.  The Veteran has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving medical symptoms or injury, lay assertions that an exposure event occurred must be weighed against other evidence of record, including the lack of documentary evidence of the incident.  

Here, there is a difference in documenting the transfer of crew or supplies from a vessel that may have been exposed in the past to herbicides and documenting actual exposure to the herbicide agent itself.  The Veteran relies on his unsubstantiated assertion that the chemical would linger in significant concentrations indefinitely on objects and persons exposed, and would transfer in such concentrations to those coming in subsequent contact.  This is a theory, not a fact.  The Board reiterates that establishing the mere possibility of exposure, or excluding its impossibility, is not enough.  Based on the evidence here, the Board finds that the evidence of actual exposure from exposure to crew and supplies transferred from other ships, or from the water and air in Da Nang Harbor has not attained the point of relative equipoise with the evidence against actual exposure, and does not meet the standard established in Bardwell.  

In correspondence and testimony received in July 2014, the Veteran asserted that Da Nang Harbor is considered an inland waterway under international law, and that VA does not have the authority to categorize it in any other way.  The Board simply notes that VA regulations do not change, amend, or impact upon established policies of international law.  VA regulations govern entitlement to VA benefits.  The fact that international law and VA regulations may use similar terminology does not establish or even suggest that one is, or ought to be, governed by the other.  VA has defined the terms inland waters and non-inland or coastal waters for the purpose of implementing its own regulations.  The terms are not intended to impact relations between nations, but are intended to make reasonable distinctions regarding the likelihood of significant exposure to herbicide agents based on the accepted historical information and scientific data available to VA.  With the exception of deficiencies noted by the Veterans Court in Gray v. McDonald, 27 Vet. App. 313 (2015), VA's regulatory scheme has been upheld by the appellate courts governing VA law.  While Gray specifically pertained to VA's definition of inland waters, as noted above, VA has amended its procedures to address the concerns in Gray, which did not pertain to any conflict between VA law and international law.  

The Veteran does not contend that any of the claimed disorders began in service.  At the RO hearing, he testified that hypertension was secondary to diabetes mellitus and was first diagnosed in 2010 or 2011.  He testified that arthritis of the hands and back was directly related to Agent Orange exposure, and that he did not have arthritis while on active duty.  Rather, arthritis was diagnosed about four years prior to the hearing.  

Service treatment records reveal that when examined for service separation in September 1969, the Veteran's endocrine, vascular, genital, and urinary, systems were normal, as were findings for the upper extremities and spine.  His blood pressure was 130/64.  

With reference to the criteria set out above, the Board finds that diabetes mellitus, hypertension, and arthritis of the hands and back, did not become manifest to a degree of 10 percent or more within one year of service separation.  The Veteran does not contend otherwise.  

There is no medical opinion that purports to relate any of the claimed disorders to an injury or disease in service other than herbicide exposure, which the Board has found is not substantiated.  These opinions (January 2016 VA examination, and June 2015 cardiology outpatient note) take exposure to herbicides for granted.  They do not identify any aspect of the claimed disorders that would actually make the fact of herbicide exposure more likely.  In other words, these opinions are not probative evidence of herbicide exposure.  Accordingly, opinions which relate any of the current disorders to unsubstantiated herbicide exposure are based on inaccurate facts as determined by the Board and are not credible evidence.  

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnoses of diabetes mellitus, hypertension, prostate cancer, erectile dysfunction, and/or arthritis, to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  

A January 2016 VA opinion states that hypertension is at least as likely as not related to diabetes mellitus.  With respect to both hypertension and erectile dysfunction, as diabetes mellitus is not a service-connected disability, the claimed secondary service connection etiology cannot be used to substantiate the claims.  Service connection is only in effect for hearing loss and tinnitus, and there is no medical opinion that purports to relate any of the claimed disorders to service-connected disabilities.  

In sum, the Board finds that the Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; he was not actually exposed to herbicide agents during his service; diabetes mellitus, prostate cancer, hypertension, erectile dysfunction, and arthritis of the hands and back, are not directly related to service; diabetes mellitus, hypertension, and arthritis of the hands and back did not become manifest to a degree of 10 percent or more within one year of service separation; and hypertension and erectile dysfunction are not related to any service-connected disabilities.  As such, the Board concludes that service connection for claimed diabetes mellitus, prostate cancer, hypertension, arthritis, and erectile dysfunction is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2010, February 2011, and July 2012, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained medical examinations to establish the presence, and in some cases the etiologies of the claimed disorders.  Because the Board has found that there was no injury or disease in service, further examinations and etiology opinions are not necessary. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO complied, to extent possible, with the Board's remand instructions.  The Board instructed the RO to readjudicate the remanded claims in light of the updated VBA criteria and adjudication procedures governing claims of herbicide exposure in certain bodies of water along the coast of Vietnam, including Da Nang Harbor.  In fact, at the time of the Board's remand, there had been no change to those procedures.  Subsequently, VBA updated its procedures as set out in the VA Adjudication Procedures Manual.  However, there was no change in the status of Da Nang Harbor, at issue here, which remains classified as a non-inland or coastal waterway.  The Board finds that the intent of the remand instructions was essentially to preserve the Veteran's appellate rights with respect to the anticipated procedural amendments.  As the amended rules have since been published and made part of the VA adjudication manual, and as those procedures do not substantially impact the claims, the Board finds that any error in compliance with its remand instructions has not resulted in prejudice to the claims.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the hands and back is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


